Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document     Page 1 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document     Page 2 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document     Page 3 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document     Page 4 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document     Page 5 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document     Page 6 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document     Page 7 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document     Page 8 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document     Page 9 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 10 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 11 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 12 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 13 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 14 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 15 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 16 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 17 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 18 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 19 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 20 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 21 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 22 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 23 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 24 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 25 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 26 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 27 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 28 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 29 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 30 of 31
Case 2:19-bk-19986-BR   Doc 6 Filed 08/25/19 Entered 08/25/19 18:30:10   Desc
                        Main Document    Page 31 of 31
